Exhibit 10.2

 

SECURITY AND PLEDGE AGREEMENT

 

THIS SECURITY AND PLEDGE AGREEMENT (this “Agreement”) is entered into as of July
31, 2012 among SILICON LABORATORIES INC., a Delaware corporation (the
“Borrower”), the other parties identified as “Obligors” on the signature pages
hereto and such other parties that may become Obligors hereunder after the date
hereof (together with the Borrower, individually an “Obligor”, and collectively
the “Obligors”) and BANK OF AMERICA, N.A., in its capacity as administrative
agent (in such capacity, the “Administrative Agent”) for the holders of the
Secured Obligations (defined below).

 

RECITALS

 

WHEREAS, pursuant to that certain Credit Agreement, dated as of the date hereof
(as amended, modified, supplemented, increased, extended, restated, renewed,
refinanced or replaced from time to time, the “Credit Agreement”) among the
Borrower, the Guarantors identified therein, the Lenders identified therein and
the Administrative Agent, the Lenders have agreed to make Loans and issue
Letters of Credit upon the terms and subject to the conditions set forth
therein; and

 

WHEREAS, this Agreement is required by the terms of the Credit Agreement.

 

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.                                      Definitions.

 

(a)                                 Capitalized terms used and not otherwise
defined herein shall have the meanings ascribed to such terms in the Credit
Agreement, and the following terms shall have the meanings set forth in the UCC
(defined below):  Accession, Account, Adverse Claim, As-Extracted Collateral,
Chattel Paper, Commercial Tort Claim, Consumer Goods, Deposit Account, Document,
Electronic Chattel Paper, Equipment, Farm Products, Financial Asset, Fixtures,
General Intangible, Goods, Instrument, Inventory, Investment Company Security,
Investment Property, Letter-of-Credit Right, Manufactured Home, Money, Proceeds,
Securities Account, Securities Intermediary, Security, Security Entitlement,
Software, Supporting Obligation and Tangible Chattel Paper.

 

(b)                                 In addition, the following terms shall have
the meanings set forth below:

 

“Collateral” has the meaning provided in Section 2 hereof.

 

“Copyright License” means any written agreement, naming any Obligor as licensor,
granting any right under any Copyright.

 

“Copyrights” means (a) all registered United States copyrights in all Works, now
existing or hereafter created or acquired, all registrations and recordings
thereof, and all applications in connection therewith, including, without
limitation, registrations, recordings and applications in the United States
Copyright Office, and (b) all renewals thereof.

 

“Patent License” means any agreement, whether written or oral, providing for the
grant by or to an Obligor of any right to manufacture, use or sell any invention
covered by a Patent.

 

“Patents” means (a) all letters patent of the United States or any other country
and all reissues and extensions thereof, and (b) all applications for letters
patent of the United States or any other country and all divisions,
continuations and continuations-in-part thereof.

 

--------------------------------------------------------------------------------


 

“Pledged Equity” means, with respect to each Obligor, (a) 100% of the issued and
outstanding Equity Interests of each Domestic Subsidiary of the Borrower that is
(i) directly owned by such Obligor and (ii) is not a Foreign Subsidiary Holding
Company and (b) 65% of the issued and outstanding Equity Interests entitled to
vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) and 100% of the
issued and outstanding Equity Interests not entitled to vote (within the meaning
of Treas. Reg. Section 1.956-2(c)(2)) in each Foreign Subsidiary that is
directly owned by such Obligor and each Foreign Subsidiary Holding Company of
the Borrower that is directly owned by such Obligor, including the Equity
Interests of the Subsidiaries owned by such Obligor as set forth on Schedule
1(b) hereto (provided that in no event shall more than 65% of such issued and
outstanding voting Equity Interests in such Foreign Subsidiary or Foreign
Subsidiary Holding Company in the aggregate be included as Pledged Equity), in
each case together with the certificates, if any, representing such shares, and
all options and other rights, contractual or otherwise, with respect thereto,
including, but not limited to, the following:

 

(1)                                 all Equity Interests representing a dividend
thereon, or representing a distribution or return of capital upon or in respect
thereof, or resulting from a stock split, revision, reclassification or other
exchange therefor, and any subscriptions, warrants, rights or options issued to
the holder thereof, or otherwise in respect thereof; and

 

(2)                                 in the event of any consolidation or merger
involving the issuer thereof and in which such issuer is not the surviving
Person, all shares of each class of the Equity Interests of the successor Person
formed by or resulting from such consolidation or merger, to the extent that
such successor Person is a direct Subsidiary of an Obligor, but subject to the
percentage limitations set forth above.

 

“Secured Obligations” means, without duplication, the Obligations.

 

“Trademark License” means any agreement, written or oral, providing for the
grant by or to an Obligor of any right to use any Trademark.

 

“Trademarks” means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers, and the goodwill associated
therewith, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith, whether in the
United States Patent and Trademark Office or in any similar office or agency of
the United States, any state thereof or any other country or any political
subdivision thereof, or otherwise and (b) all renewals thereof.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
state of New York except as such term may be used in connection with the
perfection of the Administrative Agent’s security interest in the Collateral and
then the applicable jurisdiction with respect to such affected Collateral shall
apply.

 

“Work” means any work that is subject to copyright protection pursuant to Title
17 of the United States Code.

 

2.                                      Grant of Security Interest in the
Collateral.  To secure the prompt payment and performance in full when due,
whether by lapse of time, acceleration, mandatory prepayment or otherwise, of
the Secured Obligations, each Obligor hereby grants to the Administrative Agent,
for the benefit of the holders of the Secured Obligations, a continuing security
interest in, any and all right, title and interest of such Obligor in and to all
of the following, whether now owned or existing or owned, acquired, or arising
hereafter (collectively, the “Collateral”):  (a) all Accounts; (b) all Chattel
Paper; (c) those certain Commercial Tort Claims set forth on Schedule 2(c)
hereto; (d) all Copyrights; (e) all Copyright Licenses; (f) all Deposit
Accounts; (g) all Documents; (h) all Equipment; (i) all Fixtures; (j) all
General Intangibles; (k) all Instruments; (l) all Inventory; (m) all Investment
Property; (n) all Letter-of-Credit Rights; (o) all Money; (p) all Patents; (q)
all Patent Licenses; (r) all Pledged Equity; (s) all Software; (t) all
Supporting Obligations; (u) all Trademarks; (v) all Trademark Licenses; and (w)
all Accessions and all Proceeds of any and all of the foregoing.

 

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary contained herein, the security
interests granted under this Agreement shall not extend to, and the Collateral
shall not include, (i) Excluded Property, (ii) prior to the termination of the
Existing Synthetic Lease, any “Improvements” or “Appurtenant Rights” that
constitute a part of the “Subject Property” (each such term as defined in the
Existing Synthetic Lease) and (iii) any General Intangible, permit, lease,
license, contract or other Instrument of an Obligor to the extent the grant of a
security interest in such General Intangible, permit, lease, license, contract
or other Instrument in the manner contemplated by this Agreement, under the
terms thereof or under applicable Law, is prohibited and would result in the
termination thereof or give the other parties thereto the right to terminate,
accelerate or otherwise alter such Obligor’s rights, titles and interests
thereunder (including upon the giving of notice or the lapse of time or both),
including any intent-to-use applications for Trademarks to the extent that, and
solely during the period in which, the grant of a security interest therein
would impair the validity or enforceability of such applications under
applicable law; provided that (a) any such limitation described in the foregoing
clause (iii) on the security interests granted hereunder shall only apply to the
extent that any such prohibition could not be rendered ineffective pursuant to
the UCC or any other applicable Law (including Debtor Relief Laws) or principles
of equity and (b) in the event of the termination or elimination of any such
prohibition or the requirement for any consent contained in any applicable Law,
General Intangible, permit, lease, license, contract or other Instrument, to the
extent sufficient to permit any such item to become Collateral hereunder, or
upon the granting of any such consent, or waiving or terminating any requirement
for such consent, a security interest in such General Intangible, permit, lease,
license, contract or other Instrument shall be automatically and simultaneously
granted hereunder and shall be included as Collateral hereunder.

 

The Obligors and the Administrative Agent, on behalf of the holders of the
Secured Obligations, hereby acknowledge and agree that the security interest
created hereby in the Collateral (i) constitutes continuing collateral security
for all of the Secured Obligations, whether now existing or hereafter arising
and (ii) is not to be construed as an assignment of any Copyrights, Copyright
Licenses, Patents, Patent Licenses, Trademarks or Trademark Licenses.

 

3.                                      Representations and Warranties.  Each
Obligor hereby represents and warrants to the Administrative Agent, for the
benefit of the holders of the Secured Obligations, that:

 

(a)                                 Ownership.  Each Obligor is the legal and
beneficial owner of its Collateral and, except as permitted by the Credit
Agreement, has the right to pledge, sell, assign or transfer the same.  To the
knowledge of such Obligor, there exists no Adverse Claim with respect to the
Pledged Equity of such Obligor.

 

(b)                                 Security Interest/Priority.  This Agreement
creates a valid security interest in favor of the Administrative Agent, for the
benefit of the holders of the Secured Obligations, in the Collateral of such
Obligor and, when properly perfected by filing, shall constitute a valid and
perfected, first priority security interest in favor of the Administrative Agent
in such Collateral (including all uncertificated Pledged Equity consisting of
partnership or limited liability company interests that do not constitute
Securities), to the extent such security interest can be perfected by such
filing under the UCC, free and clear of all Liens except for Permitted Liens. 
The taking possession by the Administrative Agent of the certificated securities
(if any) evidencing the Pledged Equity, endorsed or assigned in blank or in
favor of the Administrative Agent, and all other Instruments constituting
Collateral will perfect and establish the first priority of the Administrative
Agent’s security interest in all the Pledged Equity evidenced by such
certificated securities and such Instruments. 

 

--------------------------------------------------------------------------------


 

With respect to any Collateral consisting of a Deposit Account, Securities
Entitlement or held in a Securities Account, upon execution and delivery by the
applicable Obligor, the applicable Securities Intermediary and the
Administrative Agent of an agreement granting control to the Administrative
Agent over such Collateral, the Administrative Agent shall have a valid and
perfected, first priority security interest in such Collateral.

 

(c)                                  Types of Collateral.  None of the
Collateral consists of, or is the Proceeds of, As-Extracted Collateral, Consumer
Goods, Farm Products, Manufactured Homes or standing timber.

 

(d)                                 Equipment and Inventory.  With respect to
any Equipment and/or Inventory of an Obligor, each such Obligor has exclusive
possession and control of such Equipment and Inventory of such Obligor except
for (i) Equipment leased by such Obligor as a lessee, (ii) Equipment or
Inventory in transit with common carriers, (iii) Equipment located at an
off-site data center, (iv) Equipment delivered to third parties for repair or
refurbishing in the ordinary course of business and (v) Inventory in the
possession of third parties for production, shipment or warehousing purposes.

 

(e)                                  Authorization of Pledged Equity.  All
Pledged Equity is duly authorized and validly issued, is fully paid and, to the
extent applicable, nonassessable and is not subject to the preemptive rights of
any Person.

 

(f)                                   No Other Equity Interests, Instruments,
Etc.  As of the Closing Date, (i) no Obligor owns any certificated Equity
Interests in any Subsidiary that are required to be pledged and delivered to the
Administrative Agent hereunder except as set forth on Schedule 1(b) hereto, and
(ii) no Obligor holds any Instruments, Documents or Tangible Chattel Paper
required to be pledged and delivered to the Administrative Agent pursuant to
Section 4(a)(i) of this Agreement other than as set forth on Schedule 3(f)
hereto.  All such certificated securities, Instruments, Documents and Tangible
Chattel Paper required to be delivered pursuant to the terms of this Agreement
have been delivered to the Administrative Agent.

 

(g)                                  Partnership and Limited Liability Company
Interests.  Except as previously disclosed to the Administrative Agent, none of
the Collateral consisting of an interest in a partnership or a limited liability
company (i) is dealt in or traded on a securities exchange or in a securities
market, (ii) by its terms expressly provides that it is a Security governed by
Article 8 of the UCC, (iii) is an investment company security, (iv) is held in a
Securities Account or (v) constitutes a Security or a Financial Asset.

 

(h)                                 Consents; Etc.  There are no restrictions in
any Organization Document governing any Pledged Equity or any other document
related thereto which would limit or restrict (i) the grant of a Lien pursuant
to this Agreement on such Pledged Equity, (ii) the perfection of such Lien or
(iii) the exercise of remedies in respect of such perfected Lien in the Pledged
Equity as contemplated by this Agreement.  Except for (i) the filing or
recording of UCC financing statements, (ii) obtaining control to perfect the
Liens created by this Agreement (to the extent required under Section 4(a)
hereof), (iii) such actions as may be required by Laws affecting the offering
and sale of securities, (iv) such actions as may be required by applicable
foreign Laws affecting the pledge of the Pledged Equity of Foreign Subsidiaries,
(v) consents, authorizations, filings or other actions which have been obtained
or made, (vi) notices and filings which customarily are required in connection
with the exercise of remedies in respect of the Collateral and (vii) those
approvals, consents, exemptions, authorizations, actions, notices or filings the
failure of which to obtain, take, give or make could not reasonably be expected
to have a Material Adverse Effect, no consent or authorization of, filing with,
or other act by or in respect of, any arbitrator or Governmental Authority and
no consent of any other Person (including, without limitation, any stockholder,
member or creditor of such Obligor), is required for (A) the grant by such
Obligor of the security interest in the Collateral granted hereby or for the
execution, delivery or performance of this Agreement by such Obligor, (B) the
perfection of such security interest (to the extent such security interest can
be perfected by filing under the UCC or the granting of control (to the extent
required under Section 4(a) hereof)) or (C) the exercise by the Administrative
Agent or the holders of the Secured Obligations of the rights and remedies
provided for in this Agreement.

 

--------------------------------------------------------------------------------


 

(i)                                     Commercial Tort Claims.  As of the
Closing Date, no Obligor has any Commercial Tort Claims seeking damages in
excess of $250,000 other than as set forth on Schedule 2(c) hereto.

 

4.                                      Covenants. Each Obligor covenants that
until such time as the Secured Obligations (other than contingent
indemnification obligations not yet due and payable) arising under the Loan
Documents have been paid in full and the Commitments have expired or been
terminated, such Obligor shall:

 

(a)                                 Instruments/Chattel Paper/Pledged
Equity/Control.

 

(i)  If any amount in excess of $250,000 payable under or in connection with any
of the Collateral shall be or become evidenced by any Instrument or Tangible
Chattel Paper, or if any property constituting Collateral shall be stored or
shipped subject to a Document, ensure that such Instrument, Tangible Chattel
Paper or Document is either in the possession of such Obligor at all times or,
if requested by the Administrative Agent to perfect its security interest in
such Collateral, is delivered to the Administrative Agent duly endorsed in a
manner satisfactory to the Administrative Agent.  Such Obligor shall ensure that
any Collateral consisting of Tangible Chattel Paper is marked with a legend
acceptable to the Administrative Agent indicating the Administrative Agent’s
security interest in such Tangible Chattel Paper.

 

(ii)  Subject to the Credit Agreement, deliver to the Administrative Agent
promptly upon the receipt thereof by or on behalf of an Obligor, all
certificates and instruments constituting Pledged Equity.  Prior to delivery to
the Administrative Agent, all such certificates constituting Pledged Equity
shall be held in trust by such Obligor for the benefit of the Administrative
Agent pursuant hereto.  All such certificates representing Pledged Equity shall
be delivered in suitable form for transfer by delivery or shall be accompanied
by duly executed instruments of transfer or assignment in blank, substantially
in the form provided in Exhibit 4(a)(ii) hereto.

 

(iii)  Upon the occurrence of and during the existence of an Event of Default,
execute and deliver all agreements, assignments, instruments or other documents
as reasonably requested by the Administrative Agent for the purpose of obtaining
and maintaining control with respect to any Collateral consisting of (i) Deposit
Accounts, (ii) Investment Property, (iii) Letter-of-Credit Rights and (iv)
Electronic Chattel Paper.

 

(b)                                 Filing of Financing Statements, Notices,
etc.  Each Obligor shall execute and deliver to the Administrative Agent such
agreements, assignments or instruments (including affidavits, notices,
reaffirmations and amendments and restatements of existing documents, as the
Administrative Agent may reasonably request) and do all such other things as the
Administrative Agent may reasonably deem necessary (i) to assure to the
Administrative Agent its security interests hereunder, including such
instruments as the Administrative Agent may from time to time reasonably request
in order to perfect and maintain the security interests granted hereunder in
accordance with the UCC and (ii) to otherwise protect and assure the
Administrative Agent of its rights and interests hereunder. 

 

--------------------------------------------------------------------------------


 

Furthermore, each Obligor also hereby irrevocably makes, constitutes and
appoints the Administrative Agent, its nominee or any other person whom the
Administrative Agent may designate, as such Obligor’s attorney in fact with full
power and for the limited purpose to sign in the name of such Obligor any
financing statements, or amendments and supplements to financing statements,
renewal financing statements, notices or any similar documents which in the
Administrative Agent’s reasonable discretion would be necessary in order to
perfect and maintain perfection of the security interests granted hereunder,
such power, being coupled with an interest, being and remaining irrevocable
until such time as the Secured Obligations (other than contingent
indemnification obligations not yet due and payable) arising under the Loan
Documents have been paid in full and the Commitments have expired or been
terminated.  Each Obligor hereby agrees that a carbon, photographic or other
reproduction of this Agreement or any such financing statement is sufficient for
filing as a financing statement by the Administrative Agent without notice
thereof to such Obligor wherever the Administrative Agent may in its sole
discretion desire to file the same.

 

(c)                                  Collateral Held by Warehouseman, Bailee,
etc.  Upon the occurrence and during the existence of an Event of Default, if
any Collateral is at any time in the possession or control of a warehouseman,
bailee or any agent or processor of such Obligor and the Administrative Agent so
requests (i) notify such Person in writing of the Administrative Agent’s
security interest therein, (ii) instruct such Person to hold all such Collateral
for the Administrative Agent’s account and subject to the Administrative Agent’s
instructions and (iii) use reasonable best efforts to obtain a written
acknowledgment from such Person that it is holding such Collateral for the
benefit of the Administrative Agent.

 

(d)                                 Commercial Tort Claims.  (i) Promptly
forward to the Administrative Agent an updated Schedule 2(c) listing any and all
Commercial Tort Claims by or in favor of such Obligor seeking damages in excess
of $250,000 and (ii) execute and deliver such statements, documents and notices
and do and cause to be done all such things as may be reasonably required by the
Administrative Agent, or required by Law to create, preserve, perfect and
maintain the Administrative Agent’s security interest in any such Commercial
Tort Claims initiated by or in favor of any Obligor.

 

(e)                                  Issuance or Acquisition of Equity Interests
in Partnerships or Limited Liability Companies.  Not without executing and
delivering, or causing to be executed and delivered, to the Administrative Agent
such agreements, documents and instruments as the Administrative Agent may
reasonably require, issue or acquire any Pledged Equity consisting of an
interest in a partnership or a limited liability company that (i) is dealt in or
traded on a securities exchange or in a securities market, (ii) by its terms
expressly provides that it is a Security governed by Article 8 of the UCC, (iii)
is an investment company security, (iv) is held in a Securities Account or (v)
constitutes a Security or a Financial Asset.

 

(f)                                   Intellectual Property.

 

(i)                                     Not do any act or knowingly omit to do
any act whereby any material Copyright included in the Collateral may become
invalidated and (A) not do any act, or knowingly omit to do any act, whereby any
material Copyright included in the Collateral may become injected into the
public domain; (B) notify the Administrative Agent immediately if it knows that
any such material Copyright may become injected into the public domain or of any
such materially adverse determination or development (including, without
limitation, the institution of, or any such determination or development in, any
court or tribunal in the United States or any other country) regarding an
Obligor’s ownership of any such Copyright or its validity of which such Obligor
becomes aware; (C) take all steps as it shall deem appropriate in its reasonable
business judgment under the circumstances, to maintain and pursue each
application (and to obtain the relevant registration) for the registration of,
and to maintain each registration of each material Copyright owned by such
Obligor and included in the Collateral for which such Obligor considers, in its
reasonable business judgment, registration is appropriate including, without
limitation, filing of applications for renewal where necessary; and (D) promptly
notify the Administrative Agent of any material infringement of any material
Copyright of an Obligor of which it becomes aware and take such actions as it
shall reasonably deem appropriate under the circumstances to protect such
Copyright, including, where appropriate, the bringing of suit for infringement,
seeking injunctive relief and seeking to recover any and all damages for such
infringement.

 

--------------------------------------------------------------------------------


 

(ii)                                  Not do any act, or omit to do any act,
whereby any material Patent included in the Collateral may become abandoned.

 

(iii)                               (A) Continue to use each material Trademark
included in the Collateral on each and every trademark class of goods and
services in respect of which such Obligor considers, in its reasonable business
judgment, such Trademark is material to the business under this Section
4(f)(iii) in order to maintain such Trademark in full force free from any claim
of abandonment for non-use, (B) maintain as in the past the quality of products
and services offered under such Trademark, (C) employ such Trademark with the
appropriate notice of registration, if applicable, (D) not adopt or use any mark
that is confusingly similar or a colorable imitation of such Trademark unless
the Administrative Agent, for the ratable benefit of the holders of the Secured
Obligations, shall obtain a perfected security interest in such mark pursuant to
this Agreement, and (E) not (and not permit any licensee or sublicensee thereof
to) do any act or knowingly omit to do any act whereby any such Trademark may
become invalidated.

 

(iv)                              Notify the Administrative Agent and the
holders of the Secured Obligations immediately if it knows that any application
or registration relating to any material Patent or Trademark included in the
Collateral may become abandoned or dedicated, or of any materially adverse
determination or development (including, without limitation, the institution of,
or any such determination or development in, any proceeding in the United States
Patent and Trademark Office or any court or tribunal in any country) of which
such Obligor becomes aware regarding such Obligor ownership of such Patent or
Trademark or its right to register the same or to keep and maintain the same.

 

(v)                                 Take all steps as such Obligor shall deem
appropriate in its reasonable business judgment in the circumstances, including,
without limitation, in any proceeding before the United States Patent and
Trademark Office, or any similar office or agency in any other country or any
political subdivision thereof, to maintain and pursue each application (and to
obtain the relevant registration) for registration of, and to maintain each
registration of each material Patent and Trademark included in the Collateral
for which such Obligor considers, in its reasonable business judgment,
registration is appropriate, including, without limitation, filing of
applications for renewal, affidavits of use and affidavits of incontestability.

 

--------------------------------------------------------------------------------


 

(vi)                              Promptly notify the Administrative Agent and
the holders of the Secured Obligations of any infringement, misappropriation or
dilution of any material Patent, Trademark or Copyright included in the
Collateral of which it becomes aware that would reasonably be expected to have a
Material Adverse Effect and take such actions as it shall reasonably deem
appropriate under the circumstances to protect such Patent, Trademark or
Copyright, including, where appropriate, the bringing of suit for infringement,
seeking injunctive relief and seeking to recover any and all damages for such
infringement, misappropriation or dilution.

 

(vii)                           Not make any assignment or agreement in conflict
with the security interest in the Patents or Trademarks of each Obligor
hereunder (except as permitted by the Credit Agreement).

 

Notwithstanding the foregoing, the Obligors may, in their reasonable business
judgment, fail to maintain, pursue, preserve or protect any Copyright, Patent or
Trademark which is not material to their businesses.

 

5.                                      Authorization to File Financing
Statements.  Each Obligor hereby authorizes the Administrative Agent to prepare
and file such financing statements (including continuation statements) or
amendments thereof or supplements thereto or other instruments as the
Administrative Agent may from time to time deem necessary in order to perfect
and maintain the security interests granted hereunder in accordance with the UCC
(including authorization to describe the Collateral as “all personal property”,
“all assets” or words of similar meaning).

 

6.                                      Advances.  (i) Upon the occurrence of
and during the existence of an Event of Default or (ii) upon the failure of any
Obligor to perform any of the covenants and agreements contained herein and upon
prior written notice to the Obligors if, with respect to this clause (ii), the
Administrative Agent reasonably determines that the taking of a particular
action is required prior to the expiration of any applicable cure period(s) in
order to prevent an impairment of its rights in and to any Collateral, then in
either case, the Administrative Agent may, at its sole option and in its sole
discretion after notifying the Obligors (to the extent practical under the
circumstances), perform the same and in so doing may expend such sums as the
Administrative Agent may reasonably deem advisable in the performance thereof,
including, without limitation, the payment of any insurance premiums, the
payment of any taxes, a payment to obtain a release of a Lien (other than a
Permitted Lien), expenditures made in defending against any adverse claim and
all other expenditures which the Administrative Agent may make for the
protection of the security hereof or which may be compelled to make by operation
of Law.  All such sums and amounts so expended shall be repayable by the
Obligors on a joint and several basis promptly upon timely notice thereof and
demand therefore with accompanying detail for such sums and amounts, shall
constitute additional Secured Obligations and, subject to the terms of the
Credit Agreement, shall bear interest from the date said amounts are expended at
the Default Rate.  No such performance of any covenant or agreement by the
Administrative Agent on behalf of any Obligor, and no such advance or
expenditure therefor, shall relieve the Obligors of any Default or Event of
Default.  The Administrative Agent may make any payment hereby authorized in
accordance with any bill, statement or estimate procured from the appropriate
public office or holder of the claim to be discharged without inquiry into the
accuracy of such bill, statement or estimate or into the validity of any tax
assessment, sale, forfeiture, tax lien, title or claim except to the extent such
payment is being contested in good faith by an Obligor in appropriate
proceedings and against which adequate reserves are being maintained in
accordance with GAAP.

 

--------------------------------------------------------------------------------


 

7.                                      Remedies.

 

(a)                                 General Remedies.  Upon the occurrence of an
Event of Default and during continuation thereof, the Administrative Agent shall
have, in addition to the rights and remedies provided herein, in the Loan
Documents, in any other documents relating to the Secured Obligations, or by Law
(including, but not limited to, levy of attachment, garnishment and the rights
and remedies set forth in the UCC of the jurisdiction applicable to the affected
Collateral), the rights and remedies of a secured party under the UCC
(regardless of whether the UCC is the law of the jurisdiction where the rights
and remedies are asserted and regardless of whether the UCC applies to the
affected Collateral), and further, the Administrative Agent may, with or without
judicial process or the aid and assistance of others, (i) enter on any premises
on which any of the Collateral may be located and, without resistance or
interference by the Obligors, take possession of the Collateral, (ii) dispose of
any Collateral on any such premises, (iii) require the Obligors to assemble and
make available to the Administrative Agent at the expense of the Obligors any
Collateral at any place and time designated by the Administrative Agent which is
reasonably convenient to both parties, (iv) remove any Collateral from any such
premises for the purpose of effecting sale or other disposition thereof, and/or
(v) without demand and without advertisement, notice (except as set forth
below), hearing or process of law, all of which each of the Obligors hereby
waives to the fullest extent permitted by Law, at any place and time or times,
sell and deliver any or all Collateral held by or for it at public or private
sale (which in the case of a private sale of Pledged Equity, shall be to a
restricted group of purchasers who will be obligated to agree, among other
things, to acquire such securities for their own account, for investment and not
with a view to the distribution or resale thereof), at any exchange or broker’s
board or elsewhere, by one or more contracts, in one or more parcels, for Money,
upon credit or otherwise, at such prices and upon such terms as the
Administrative Agent deems advisable, in its sole discretion (subject to any and
all mandatory legal requirements). Each Obligor acknowledges that any such
private sale may be at prices and on terms less favorable to the seller than the
prices and other terms which might have been obtained at a public sale and,
notwithstanding the foregoing, agrees that such private sale shall be deemed to
have been made in a commercially reasonable manner and, in the case of a sale of
Pledged Equity, that the Administrative Agent shall have no obligation to delay
sale of any such securities for the period of time necessary to permit the
issuer of such securities to register such securities for public sale under the
Securities Act of 1933.  Neither the Administrative Agent’s compliance with
applicable Law nor its disclaimer of warranties relating to the Collateral shall
be considered to adversely affect the commercial reasonableness of any sale. 
Unless the Collateral is perishable or threatens to decline rapidly in value or
is of a type customarily sold on a recognized market, the Administrative Agent
will give each Obligor at least ten (10) days prior written notice in accordance
with the notice provisions of Section 11.02 of the Credit Agreement specifying
the time and place of any public sale or the time after which any private sale
is to be made, and each Obligor agrees that such notice shall meet any
requirement of reasonable notice.  The Administrative Agent may adjourn any
public or private sale from time to time by announcement at the time and place
fixed therefor, and such sale may, without further notice, be made at the time
and place to which it was so adjourned.  Each Obligor further acknowledges and
agrees that although an offer to sell Pledged Equity may not constitute a
“public offering” under the Securities Act of 1933, such sale may nonetheless
constitute a “public disposition” under the UCC, and the Administrative Agent
may, in such event, bid for the purchase of such securities.  The Administrative
Agent shall not be obligated to make any sale or other disposition of the
Collateral regardless of notice having been given.  To the extent permitted by
applicable Law, any holder of Secured Obligations may be a purchaser at any such
sale.  To the extent permitted by applicable Law, each of the Obligors hereby
waives all of its rights of redemption with respect to any such sale.  Subject
to the provisions of applicable Law, the Administrative Agent may postpone or
cause the postponement of the sale of all or any portion of the Collateral by
announcement at the time and place of such sale, and such sale may, without
further notice, to the extent permitted by Law, be made at the time and place to
which the sale was postponed, or the Administrative Agent may further postpone
such sale by announcement made at such time and place.

 

--------------------------------------------------------------------------------


 

(b)                                 Remedies relating to Accounts.  During the
continuation of an Event of Default, whether or not the Administrative Agent has
exercised any or all of its rights and remedies hereunder, (i) each Obligor will
promptly upon request of the Administrative Agent instruct all account debtors
to remit all payments in respect of Accounts to a mailing location selected by
the Administrative Agent and (ii) the Administrative Agent shall have the right
to enforce any Obligor’s rights against its customers and account debtors, and
the Administrative Agent or its designee may notify any Obligor’s customers and
account debtors that the Accounts of such Obligor have been assigned to the
Administrative Agent or of the Administrative Agent’s security interest therein,
and may (either in its own name or in the name of an Obligor or both) demand,
collect (including without limitation by way of a lockbox arrangement), receive,
take receipt for, sell, sue for, compound, settle, compromise and give
acquittance for any and all amounts due or to become due on any Account, and, in
the Administrative Agent’s discretion, file any claim or take any other action
or proceeding to protect and realize upon the security interest of the holders
of the Secured Obligations in the Accounts.  During the continuation of an Event
of Default, each Obligor acknowledges and agrees that the Proceeds of its
Accounts remitted to or on behalf of the Administrative Agent in accordance with
the provisions hereof shall be solely for the Administrative Agent’s own
convenience provided that the Administrative Agent shall apply the proceeds in
accordance with the terms of the Credit Agreement.  Neither the Administrative
Agent nor the holders of the Secured Obligations shall have any liability or
responsibility to any Obligor for acceptance of a check, draft or other order
for payment of money bearing the legend “payment in full” or words of similar
import or any other restrictive legend or endorsement or be responsible for
determining the correctness of any remittance.  Furthermore, during the
continuation of an Event of Default, the Administrative Agent in its own name or
in the name of others may communicate with account debtors on the Accounts to
verify with them to the Administrative Agent’s satisfaction the existence,
amount and terms of any Accounts.

 

(c)                                  Deposit Accounts.  Upon the occurrence of
an Event of Default and during continuation thereof, the Administrative Agent
may prevent withdrawals or other dispositions of funds in Deposit Accounts
maintained with the Administrative Agent.

 

(d)                                 Access.  In addition to the rights and
remedies hereunder, upon the occurrence of an Event of Default and during the
continuance thereof, the Administrative Agent shall have the right to enter and
remain upon the various premises of the Obligors without cost or charge to the
Administrative Agent, and use the same, together with materials, supplies, books
and records of the Obligors for the purpose of collecting and liquidating the
Collateral, or for preparing for sale and conducting the sale of the Collateral,
whether by foreclosure, auction or otherwise.  In addition, the Administrative
Agent may remove Collateral, or any part thereof, from such premises and/or any
records with respect thereto, in order to effectively collect or liquidate such
Collateral.

 

(e)                                  Nonexclusive Nature of Remedies.  Failure
by the Administrative Agent or the holders of the Secured Obligations to
exercise any right, remedy or option under this Agreement, any other Loan
Document, any other document relating to the Secured Obligations, or as provided
by Law, or any delay by the Administrative Agent or the holders of the Secured
Obligations in exercising the same, shall not operate as a waiver of any such
right, remedy or option.  No waiver hereunder shall be effective unless it is in
writing, signed by the party against whom such waiver is sought to be enforced
and then only to the extent specifically stated, which in the case of the
Administrative Agent or the holders of the Secured Obligations shall only be
granted as provided herein.  To the extent permitted by Law, neither the
Administrative Agent, the holders of the Secured Obligations, nor any party
acting as attorney for the Administrative Agent or the holders of the Secured
Obligations, shall be liable hereunder for any acts or omissions or for any
error of judgment or mistake of fact or law other than their gross negligence or
willful misconduct hereunder. 

 

--------------------------------------------------------------------------------


 

The rights and remedies of the Administrative Agent and the holders of the
Secured Obligations under this Agreement shall be cumulative and not exclusive
of any other right or remedy which the Administrative Agent or the holders of
the Secured Obligations may have.

 

(f)                                   Retention of Collateral.  In addition to
the rights and remedies hereunder, upon the occurrence and during the
continuation of an Event of Default, the Administrative Agent may, in compliance
with Sections 9-620 and 9-621 of the UCC or otherwise complying with the
requirements of applicable Law of the relevant jurisdiction, accept or retain
the Collateral in satisfaction of the Secured Obligations.  Unless and until the
Administrative Agent shall have provided such notices, however, the
Administrative Agent shall not be deemed to have retained any Collateral in
satisfaction of any Secured Obligations for any reason.

 

(g)                                  Deficiency.  In the event that the proceeds
of any sale, collection or realization are insufficient to pay all amounts to
which the Administrative Agent or the holders of the Secured Obligations are
legally entitled, the Obligors shall be jointly and severally liable for the
deficiency, together with interest thereon at the Default Rate, together with
the costs of collection and the fees, charges and disbursements of counsel.  Any
surplus remaining after the full payment and satisfaction of the Secured
Obligations shall be returned to the Obligors or to whomsoever a court of
competent jurisdiction shall determine to be entitled thereto.

 

8.                                      Rights of the Administrative Agent.

 

(a)                                 Power of Attorney.  In addition to other
powers of attorney contained herein, each Obligor hereby designates and appoints
the Administrative Agent, on behalf of the holders of the Secured Obligations,
and each of its designees or agents, as attorney-in-fact of such Obligor,
irrevocably and with power of substitution, with authority to take any or all of
the following actions upon the occurrence and during the continuance of an Event
of Default:

 

(i)                                     to demand, collect, settle, compromise,
adjust, give discharges and releases concerning the Collateral, all as the
Administrative Agent may reasonably determine;

 

(ii)                                  to commence and prosecute any actions at
any court for the purposes of collecting any Collateral and enforcing any other
right in respect thereof;

 

(iii)                               to defend, settle or compromise any action
brought in connection with the Collateral and, in connection therewith, give
such discharge or release as the Administrative Agent may deem reasonably
appropriate;

 

(iv)                              receive, open and dispose of mail addressed to
an Obligor and endorse checks, notes, drafts, acceptances, money orders, bills
of lading, warehouse receipts or other instruments or documents evidencing
payment, shipment or storage of the goods giving rise to the Collateral of such
Obligor on behalf of and in the name of such Obligor, or securing, or relating
to such Collateral;

 

(v)                                 sell, assign, transfer, make any agreement
in respect of, or otherwise deal with or exercise rights in respect of, any
Collateral or the goods or services which have given rise thereto, as fully and
completely as though the Administrative Agent were the absolute owner thereof
for all purposes;

 

--------------------------------------------------------------------------------


 

(vi)                              adjust and settle claims under any insurance
policy relating thereto;

 

(vii)                           execute and deliver all assignments,
conveyances, statements, financing statements, renewal financing statements,
security agreements, affidavits, notices and other agreements, instruments and
documents that the Administrative Agent may determine necessary in order to
perfect and maintain the security interests and liens granted in this Agreement
and in order to fully consummate all of the transactions contemplated therein;

 

(viii)                        institute any foreclosure proceedings that the
Administrative Agent may deem appropriate;

 

(ix)                              to sign and endorse any drafts, assignments,
proxies, stock powers, verifications, notices and other documents relating to
the Collateral;

 

(x)                                 to exchange any of the Pledged Equity or
other property upon any merger, consolidation, reorganization, recapitalization
or other readjustment of the issuer thereof and, in connection therewith,
deposit any of the Pledged Equity with any committee, depository, transfer
agent, registrar or other designated agency upon such terms as the
Administrative Agent may reasonably deem appropriate;

 

(xi)                              to vote for a shareholder resolution, or to
sign an instrument in writing, sanctioning the transfer of any or all of the
Pledged Equity into the name of the Administrative Agent or one or more of the
holders of the Secured Obligations or into the name of any transferee to whom
the Pledged Equity or any part thereof may be sold pursuant to Section 7 hereof;

 

(xii)                           to pay or discharge taxes, liens, security
interests or other encumbrances levied or placed on or threatened against the
Collateral;

 

(xiii)                        to direct any parties liable for any payment in
connection with any of the Collateral to make payment of any and all monies due
and to become due thereunder directly to the Administrative Agent or as the
Administrative Agent shall direct;

 

(xiv)                       to receive payment of and receipt for any and all
monies, claims, and other amounts due and to become due at any time in respect
of or arising out of any Collateral; and

 

(xv)                          do and perform all such other acts and things as
the Administrative Agent may reasonably deem to be necessary to perfect,
preserve or realize the Administrative Agent’s rights in connection with the
Collateral.

 

This power of attorney is a power coupled with an interest and shall be
irrevocable until such time as the Secured Obligations (other than contingent
indemnification obligations not yet due and payable) arising under the Loan
Documents have been paid in full and the Commitments have expired or been
terminated.  The Administrative Agent shall be under no duty to exercise or
withhold the exercise of any of the rights, powers, privileges and options
expressly or implicitly granted to the Administrative Agent in this Agreement,
and shall not be liable for any failure to do so or any delay in doing so.  The
Administrative Agent shall not be liable for any act or omission or for any
error of judgment or any mistake of fact or law in its individual capacity or
its capacity as attorney-in-fact except acts or omissions resulting from its
gross negligence or willful misconduct.  This power of attorney is conferred on
the Administrative Agent solely to protect, preserve and realize upon its
security interest in the Collateral.

 

--------------------------------------------------------------------------------


 

(b)                                 Assignment by the Administrative Agent. The
Administrative Agent may from time to time assign the Secured Obligations to a
successor Administrative Agent appointed in accordance with the Credit
Agreement, and such successor shall be entitled to all of the rights and
remedies of the Administrative Agent under this Agreement in relation thereto.

 

(c)                                  The Administrative Agent’s Duty of Care. 
Other than the exercise of reasonable care to assure the safe custody of the
Collateral while being held by the Administrative Agent hereunder, the
Administrative Agent shall have no duty or liability to preserve rights
pertaining thereto, it being understood and agreed that the Obligors shall be
responsible for preservation of all rights in the Collateral, and the
Administrative Agent shall be relieved of all responsibility for the Collateral
upon surrendering it or tendering the surrender of it to the Obligors.  The
Administrative Agent shall be deemed to have exercised reasonable care in the
custody and preservation of the Collateral in its possession if the Collateral
is accorded treatment substantially equal to that which the Administrative Agent
accords its own property, which shall be no less than the treatment employed by
a reasonable and prudent agent in the industry, it being understood that the
Administrative Agent shall not have responsibility for taking any necessary
steps to preserve rights against any parties with respect to any of the
Collateral.  In the event of a public or private sale of Collateral pursuant to
Section 7 hereof, the Administrative Agent shall have no responsibility for (i)
ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relating to any Collateral, whether or not
the Administrative Agent has or is deemed to have knowledge of such matters, or
(ii) taking any steps to clean, repair or otherwise prepare the Collateral for
sale.

 

(d)                                 Liability with Respect to Accounts. 
Anything herein to the contrary notwithstanding, each of the Obligors shall
remain liable under each of the Accounts to observe and perform all the
conditions and obligations to be observed and performed by it thereunder, all in
accordance with the terms of any agreement giving rise to each such Account. 
Neither the Administrative Agent nor any holder of Secured Obligations shall
have any obligation or liability under any Account (or any agreement giving rise
thereto) by reason of or arising out of this Agreement or the receipt by the
Administrative Agent or any holder of Secured Obligations of any payment
relating to such Account pursuant hereto, nor shall the Administrative Agent or
any holder of Secured Obligations be obligated in any manner to perform any of
the obligations of an Obligor under or pursuant to any Account (or any agreement
giving rise thereto), to make any payment, to make any inquiry as to the nature
or the sufficiency of any payment received by it or as to the sufficiency of any
performance by any party under any Account (or any agreement giving rise
thereto), to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.

 

(e)                                  Voting and Payment Rights in Respect of the
Pledged Equity.

 

(i)                                     So long as no Event of Default shall
exist, each Obligor may (A) exercise any and all voting and other consensual
rights pertaining to the Pledged Equity of such Obligor or any part thereof for
any purpose not inconsistent with the terms of this Agreement or the Credit
Agreement and (B) receive and retain any and all dividends (other than dividends
consisting of certificated securities), principal or interest paid in respect of
the Pledged Equity to the extent they are allowed under the Credit Agreement;
and

 

--------------------------------------------------------------------------------


 

(ii)                                  During the continuance of an Event of
Default, (A) all rights of an Obligor to exercise the voting and other
consensual rights which it would otherwise be entitled to exercise pursuant to
clause (i)(A) above shall, upon notice from the Administrative Agent, cease and
all such rights shall thereupon become vested in the Administrative Agent which
shall then have the sole right to exercise such voting and other consensual
rights, (B) all rights of an Obligor to receive the dividends, principal and
interest payments which it would otherwise be authorized to receive and retain
pursuant to clause (i)(B) above shall, upon notice from the Administrative
Agent, cease and all such rights shall thereupon be vested in the Administrative
Agent which shall then have the sole right to receive and hold as Collateral
such dividends, principal and interest payments, and (C) all dividends,
principal and interest payments which are received by an Obligor contrary to the
provisions of clause (ii)(B) above shall be received in trust for the benefit of
the Administrative Agent, shall be segregated from other property or funds of
such Obligor, and shall be forthwith paid over to the Administrative Agent as
Collateral in the exact form received, to be held by the Administrative Agent as
Collateral and as further collateral security for the Secured Obligations.

 

(f)                                   Releases of Collateral.  (i) If any
Collateral shall be sold, transferred or otherwise disposed of by any Obligor in
a transaction permitted by the Credit Agreement, then the security interests
granted herein shall automatically terminate with respect to such Collateral and
the Administrative Agent, at the sole expense of such Obligor, shall promptly
execute and deliver to such Obligor all releases and other documents, and take
such other action, reasonably requested for the release of the Liens created
hereby or by any other Collateral Document on such Collateral.  (ii) The
Administrative Agent may release any of the Pledged Equity from this Agreement
or may substitute any of the Pledged Equity for other Pledged Equity without
altering, varying or diminishing in any way the force, effect, lien, pledge or
security interest of this Agreement as to any Pledged Equity not expressly
released or substituted, and this Agreement shall continue as a first priority
lien on all Pledged Equity not expressly released or substituted.

 

9.                                      Application of Proceeds.  Upon the
acceleration of the Obligations pursuant to Section 9.02 of the Credit
Agreement, any payments in respect of the Secured Obligations and any proceeds
of the Collateral, when received by the Administrative Agent or any holder of
the Secured Obligations in Money, will be applied in reduction of the Secured
Obligations in the order set forth in Section 9.03 of the Credit Agreement.

 

10.                               Continuing Agreement.

 

(a)                                 This Agreement shall remain in full force
and effect until such time as the Secured Obligations (other than contingent
indemnification obligations not yet due and payable) arising under the Loan
Documents have been paid in full and the Commitments have expired or been
terminated, at which time this Agreement and the Liens and security interests of
the Administrative Agent hereunder shall be automatically terminated without
delivery of any instrument or performance of any act by any party and the
Administrative Agent shall, at the expense of the Obligors, forthwith release
all of its liens and security interests hereunder and shall reasonably promptly
execute and deliver all UCC termination statements and/or other documents
reasonably requested by the Obligors evidencing such termination.

 

(b)                                 This Agreement shall continue to be
effective or be automatically reinstated, as the case may be, if at any time
payment, in whole or in part, of any of the Secured Obligations is rescinded or
must otherwise be restored or returned by the Administrative Agent or any holder
of the Secured Obligations as a preference, fraudulent conveyance or otherwise
under any Debtor Relief Law, all as though such payment had not been made;
provided that in the event payment of all or any part of the Secured Obligations
is rescinded or must be restored or returned, all reasonable documented
out-of-pocket costs and expenses (including without limitation any reasonable
legal fees and disbursements) incurred by the Administrative Agent or any holder
of the Secured Obligations in defending and enforcing such reinstatement shall
be deemed to be included as a part of the Secured Obligations.

 

--------------------------------------------------------------------------------


 

11.                               Amendments; Waivers; Modifications, etc.  This
Agreement and the provisions hereof may not be amended, waived, modified,
changed, discharged or terminated except as set forth in Section 11.01 of the
Credit Agreement; provided that any update or revision to Schedule 2(c) hereof
delivered by any Obligor shall not constitute an amendment for purposes of this
Section 11 or Section 11.01 of the Credit Agreement.

 

12.                               Successors in Interest.  This Agreement shall
be binding upon each Obligor, its successors and assigns and shall inure,
together with the rights and remedies of the Administrative Agent and the
holders of the Secured Obligations hereunder, to the benefit of the
Administrative Agent and the holders of the Secured Obligations and their
successors and permitted assigns.

 

13.                               Notices.  All notices required or permitted to
be given under this Agreement shall be in conformance with Section 11.02 of the
Credit Agreement.

 

14.                               Counterparts.  This Agreement may be executed
in any number of counterparts, each of which where so executed and delivered
shall be an original, but all of which shall constitute one and the same
instrument.  It shall not be necessary in making proof of this Agreement to
produce or account for more than one such counterpart.  Delivery of executed
counterparts of this Agreement by facsimile or other electronic means shall be
effective as an original.

 

15.                               Headings.  The headings of the sections hereof
are provided for convenience only and shall not in any way affect the meaning or
construction of any provision of this Agreement.

 

16.                               Governing Law; Submission to Jurisdiction;
Venue; WAIVER OF JURY TRIAL.  The terms of Sections 11.14 and 11.15 of the
Credit Agreement with respect to governing law, submission to jurisdiction,
venue and waiver of jury trial are incorporated herein by reference, mutatis
mutandis, and the parties hereto agree to such terms.

 

17.                               Severability.  If any provision of this
Agreement is determined to be illegal, invalid or unenforceable, such provision
shall be fully severable and the remaining provisions shall remain in full force
and effect and shall be construed without giving effect to the illegal, invalid
or unenforceable provisions.

 

18.                               Entirety.  This Agreement, the other Loan
Documents and the other documents relating to the Secured Obligations represent
the entire agreement of the parties hereto and thereto, and supersede all prior
agreements and understandings, oral or written, if any, including any commitment
letters or correspondence relating to the Loan Documents, any other documents
relating to the Secured Obligations, or the transactions contemplated herein and
therein.

 

19.                               Other Security.  To the extent that any of the
Secured Obligations are now or hereafter secured by property other than the
Collateral (including, without limitation, real property and securities owned by
an Obligor), or by a guarantee, endorsement or property of any other Person,
then the Administrative Agent shall have the right to proceed against such other
property, guarantee or endorsement upon the occurrence and during the
continuation of any Event of Default, and the Administrative Agent shall have
the right, in its sole discretion, to determine which rights, security, liens,
security interests or remedies the Administrative Agent shall at any time
pursue, relinquish, subordinate, modify or take with respect thereto, without in
any way modifying or affecting any of them or the Secured Obligations or any of
the rights of the Administrative Agent or the holders of the Secured Obligations
under this Agreement, under any other of the Loan Documents or under any other
document relating to the Secured Obligations.

 

--------------------------------------------------------------------------------


 

20.                               Joinder.  At any time after the date of this
Agreement, one or more additional Persons may become party hereto by executing
and delivering to the Administrative Agent a Joinder Agreement.  Immediately
upon such execution and delivery of such Joinder Agreement (and without any
further action), each such additional Person will become a party to this
Agreement as an “Obligor” and have all of the rights and obligations of an
Obligor hereunder and this Agreement and the schedules hereto shall be deemed
amended by such Joinder Agreement.

 

21.                               Rights of Required Lenders.  All rights of the
Administrative Agent hereunder, if not exercised by the Administrative Agent,
may be exercised by the Required Lenders if:

 

(a)                                 the Administrative Agent has refused to
exercise any rights hereunder at the direction of the Required Lenders; or

 

(b)                                 the Administrative Agent has resigned
pursuant to Section 10.06 of the Credit Agreement and no successor
Administrative Agent has been appointed by the Required Lenders.

 

22.                               Consent of Issuers of Pledged Equity.  Each
issuer of Pledged Equity party to this Agreement hereby acknowledges, consents
and agrees to the grant of the security interests in such Pledged Equity by the
applicable Obligors pursuant to this Agreement, together with all rights
accompanying such security interest as provided by this Agreement and applicable
law, notwithstanding any anti-assignment provisions in any operating agreement,
limited partnership agreement or similar organizational or governance documents
of such issuer.

 

[remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------


 

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

OBLIGORS:

 

SILICON LABORATORIES INC.

 

 

 

 

 

 

By:

/s/ Paul V. Walsh, Jr.

 

 

Name: Paul V. Walsh, Jr.

 

 

Title:   Senior Vice President and Chief Financial Officer

 

 

 

 

 

SILICON LABS CP, INC.

 

 

 

 

 

 

By:

/s/ Paul V. Walsh, Jr.

 

 

Name: Paul V. Walsh, Jr.

 

 

Title: President

 

 

 

 

 

SILICON LABORATORIES TECHNOLOGY, LLC

 

 

 

 

 

 

By:

/s/ Paul V. Walsh, Jr.

 

 

Name: Paul V. Walsh, Jr.

 

 

Title: President

 

 

 

 

 

SILICON LABS INTEGRATION, INC.

 

 

 

 

 

 

By:

/s/ Paul V. Walsh, Jr.

 

 

Name: Paul V. Walsh, Jr.

 

 

Title: President

 

 

 

 

 

SILICON LABS SPECTRA, INC.

 

 

 

 

 

 

By:

/s/ Paul V. Walsh, Jr.

 

 

Name: Paul V. Walsh, Jr.

 

 

Title: President

 

 

 

 

 

SILICON LABS EMBER, INC.

 

 

 

 

 

 

By:

/s/ Paul V. Walsh, Jr.

 

 

Name: Paul V. Walsh, Jr.

 

 

Title: President

 

 

 

 

 

 

Accepted and agreed to as of the date first above written.

 

 

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

 

By:

/s/ Darleen R. Parmelee

 

 

Name: Darleen R. Parmelee

 

 

Title: Assistant Vice President

 

 

 

--------------------------------------------------------------------------------